Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-27-22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that applicant change “the upper side” to - -an upper side- -.
Claim 1 recites the limitation "the first side of the fixed hood part" in line 13 and “the second side of the fixed hood part” in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that applicant change “the fixed hood part having a top part;” in lines 11-12 of claim 1 to - -the fixed hood part having a top part, a first side and a second side;- -.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0101702 to LaCoste in view of U.S. Patent No. 6,848,209 to Ohmura.
Referring to claims 1 and 7-8, LaCoste discloses a reel seat for mounting a dual-bearing reel on an upper side of a rod main body – at 1, of a fishing rod extending in a front-rear direction comprising, a reel foot mounting part – at 3, provided on the upper side for mounting a reel foot of the dual-bearing reel – at 2, such that a handle of the dual-bearing reel is located on a side – see the handle of 2 in figures 1-2, and a support wall – at 9 and 14-21, for supporting a palm of a hand when palming the reel seat – see figures 1-2, such that the support wall provided on a second side opposite to the first side – see opposite the handle of reel 2 in figures 1-2, the support wall protruding to the upper side on the second side of the reel seat – see at 9,14-16 at least protruding to the upper side of the rod – at 1 on the opposite second side of the reel mounting part – at 3 in figures 1-2. LaCoste further discloses the reel seat – at 3,4, having, an upper side, a lower side opposite to the upper side in an upper-lower direction – see at 3,4 in figures 1-3, a front side, a rear side opposite to the front side in a front-rear direction, a first side and a second side opposite to the first side in a right-left direction – see at 3,4 in figures 1-4, a plan view of the reel seat showing the reel seat in the front-rear direction and the right-left direction – see at 3,4 in figures 2-3. LaCoste further discloses a fixed hood part – at 5, configured to insert a rear end of the reel foot therein when mounting the reel – see figures 1-2. Specific to claim 8, LaCoste further discloses the reel seat main body member – at 3, having the reel foot mounting part – at the top of 3, and the support wall – at 9, is attachable to and detachable from the reel seat main body member – at 3 – see 3 and 9 not integrally formed together in figures 1-2. Lacoste does not disclose the reel is mounted to the reel seat at the first side in the right-left direction, a first rear portion provided at the rear side and the first side of the fixed hood part, a second rear portion provided at the rear side and the second side of the fixed hood part, and the support wall provided at the second rear portion for supporting a palm of a first hand when palming the reel seat, the support wall positioned at the rear side of the dual-bearing reel and protruding higher than the first rear portion, the first hand being an opposite to a second hand for holding the handle. Ohmura does disclose the reel – at 31, is mounted to the reel seat – at 2-17, at the first side in the right-left direction – see at 11,17 in figures 1-5, a fixed hood part – at 3,5,13,14, a first rear portion provided at the rear side of the reel seat and the first side of the fixed hood part – see bottom or right or left side of 3,5, a second rear portion provided at the rear side of the reel seat and the second side of the fixed hood part – see at top of 3,5, and a support wall – at 3,13, provided at the second rear portion for supporting a palm of a first hand when palming the reel seat – see figures 4-5, the support wall positioned at the rear side of the dual-bearing reel – at 31 – see figures 4-5, and protruding higher than the first rear portion – bottom of 3,5, the first hand being an opposite to a second hand for holding the handle – see figures 1-5 where a user’s second hand is capable of holding the handle – at 27 and/or 29. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LaCoste and add the reel seat having a fixed hood of Ohmura, so as to yield the predictable result of easily removing and attaching the reel to the rod while allowing the user to better grip and handle the rod during use. LaCoste as modified by Ohmura further discloses the support wall – at 3,13, has a topmost part positioned at the upper side of a top part of the fixed hood part – at 3,5,13,14 in figures 1-5 of Ohmura. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LaCoste and add the reel seat having a fixed hood of Ohmura, so as to yield the predictable result of easily removing and attaching the reel to the rod while allowing the user to better grip and handle the rod during use. LaCoste as modified by Ohmura further discloses the support wall – at 3,13, comprises, a protrusion part – at 13c, protruded toward the lower side – see at least lower portions of 13c, wherein the support wall – at 13, protruded toward the upper side – see figures 1-5 of Ohmura, is positioned away from a side wall of the dual-bearing reel – at 31, via a space – see open space/gap between 13 and 31 in figures 1-5 of Ohmura, wherein the support wall is positioned at the front side of a lower end part of the protrusion part – see at 13a in figure 2 of Ohmura. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LaCoste and add the reel seat having a fixed hood of Ohmura, so as to yield the predictable result of easily removing and attaching the reel to the rod while allowing the user to better grip and handle the rod during use. LaCoste as modified by Ohmura further discloses the fixed hood part protruded toward the upper side – see at top of 5 of LaCoste, the fixed hood part having a top part – see top of 5 of LaCoste, the support wall portion having a topmost part located uppermost – see at 9 of LaCoste, the topmost part – at 9, being higher than the top part of the fixed hood part – at 5 – see figures 1-3 of LaCoste, the topmost part – at 9, being higher than the first rear portion – at 4 – see figures 1-3 of LaCoste, and a protrusion part – at 13c, protruded from the rod main body toward the lower side – see bottom of 13,13c in figures 1-5 of Ohmura, the protrusion part having a lower end part located lowermost – see lowermost portion of 13c in figures 1-5 of Ohmura, the lower end part – at the bottom of 13c, located at a rear side of the topmost part – at the top of 3 as seen in figures 1-5 of Ohmura, wherein the support wall portion is positioned at the rear side of the dual-bearing reel – see figures 4-5 of Ohmura, and away from a side wall of the dual-bearing reel via a space – see space between the reel – at 31 and the support wall and protruding part – at 3,13,13c in figures 4-5, wherein the support wall portion – see at 9 and 13-16, of the support wall supports a palm thenar of a first hand when palming the reel seat – see figures 1-2 of LaCoste, the palm thenar being a concave part between a thumb of the first hand and a wrist of the first hand – see figures 1-2 of LaCoste. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LaCoste and add the reel seat having a fixed hood of Ohmura, so as to yield the predictable result of easily removing and attaching the reel to the rod while allowing the user to better grip and handle the rod during use.
Referring to claim 4, LaCoste as modified by Ohmura further discloses the support wall portion comprises, a front-side inclined surface – see at the top of 9, inclined so as to gradually ascend rearward to reach a topmost part of the support wall – see top of 9 in figures 1-2 of LaCoste, and a rear-side inclined surface inclined so as to gradually descend rearward from the topmost part – see between 9 and 26 in figures 1-2 of LaCoste, wherein the front-side inclined surface faces a lower surface rear part of the second side of the dual-bearing reel – see rearmost portion of the top of 9 in figures 1-2 of LaCoste, wherein the rear-side inclined surface configured to support a palm of the first hand when palming the rear seat – see figures 1-2 of LaCoste. It is recommended that applicant delete “thenar” in line 9.
Referring to claim 5, LaCoste as modified by Ohmura further discloses a lateral bulging part formed on the second side of the reel seat – see at 13,13b,15 in figures 1-5 of Ohmura, the lateral bulging part bulging toward the second side in the right-left direction in the plan view – see figures 1-5 of Ohmura, and wherein the support wall – at 3,13, is provided at the rear side of the fixed hood part – at 3,5,13,14 – see figures 1-5 of Ohmura, and is continuously formed from the lateral bulging part – see at 3 and 13-15 in figures 1-5 of Ohmura. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LaCoste and add the reel seat having a fixed hood of Ohmura, so as to yield the predictable result of easily removing and attaching the reel to the rod while allowing the user to better grip and handle the rod during use.
Referring to claim 6, LaCoste as modified by Ohmura further discloses the reel seat comprises, a reel seat main body member – at 3, configured to be fixed on the rod main body of the fishing rod – at 1 – see figures 1-2 of LaCoste, and having the reel foot mounting part – see at 3 in figures 1-2 of LaCoste, and an exchangeable member – at 4, attachable to and detachable from the reel seat main body member – see not integrally formed with item 3 in figures 1-2 of LaCoste, in a state where the reel seat main body member – at 3, is fixed on the rod main body – at 1, wherein the support wall is part of the exchangeable member – see at 4,9 in figures 1-2 of LaCoste. 
Referring to claims 9-11, LaCoste as modified by Ohmura further discloses the hand is at the second side – see at 12,13 and between 12 and 13 in figures 1-2 of LaCoste.
Referring to claim 13, LaCoste as modified by Ohmura further discloses the reel seat is provided on the rod main body – see at 1 and 25 of Ohmura, the support wall portion – at 13,13c, does not overlap with the rod main body – at 25, in the plan view – see at 13,13c in figures 1-5 of Ohmura. Therefore it would have been obvious to one of ordinary skill in the art to take the device of LaCoste and add the reel seat having a fixed hood of Ohmura, so as to yield the predictable result of easily removing and attaching the reel to the rod while allowing the user to better grip and handle the rod during use.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 10-27-22 obviates the 35 U.S.C. 112(b) rejections of claim 1 with respect to “the upper side”.
	Regarding the 35 U.S.C. 112(b) rejections of claim 1 with respect to the first and second side of the fixed hood, applicant’s arguments are not persuasive in that the first and second side of the fixed hood are not positively recited in the claim. 
	Regarding the prior art rejections of claim 1, the LaCoste reference US 2006/0101702 as modified by the Ohmura reference US 6848209 discloses the claim limitations of the fixed hood part protruded toward the upper side – see at top of 5 of LaCoste, the fixed hood part having a top part – see top of 5 of LaCoste, the support wall portion having a topmost part located uppermost – see at 9 of LaCoste, the topmost part – at 9, being higher than the top part of the fixed hood part – at 5 – see figures 1-3 of LaCoste, the topmost part – at 9, being higher than the first rear portion – at 4 – see figures 1-3 of LaCoste, and a protrusion part – at 13c, protruded from the rod main body toward the lower side – see bottom of 13,13c in figures 1-5 of Ohmura, the protrusion part having a lower end part located lowermost – see lowermost portion of 13c in figures 1-5 of Ohmura, the lower end part – at the bottom of 13c, located at a rear side of the topmost part – at the top of 3 as seen in figures 1-5 of Ohmura, wherein the support wall portion is positioned at the rear side of the dual-bearing reel – see figures 4-5 of Ohmura, and away from a side wall of the dual-bearing reel via a space – see space between the reel – at 31 and the support wall and protruding part – at 3,13,13c in figures 4-5, wherein the support wall portion – see at 9 and 13-16, of the support wall supports a palm thenar of a first hand when palming the reel seat – see figures 1-2 of LaCoste, the palm thenar being a concave part between a thumb of the first hand and a wrist of the first hand – see figures 1-2 of LaCoste. Therefore the combination of these references renders the claim obvious as detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejections of claims 4-11, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.
	Regarding new claim 13, LaCoste as modified by Ohmura discloses the claim limitations of this claim as detailed earlier in paragraph 3 of this office action.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643